Citation Nr: 1547821	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  12-21 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left knee ligamentous incompetence and tricompartmental degenerative joint disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to August 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2015, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). 

The electronic filing system contains additional documents pertinent to the claim for service connection for the right knee disorder that were associated with the record since the RO's last readjudication of the claims without a waiver of RO jurisdiction.  However, as the claim for service connection is being granted, there is no risk of prejudice to the appellant from proceeding without the waiver. 

The claim of entitlement to a TDIU has been added to the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1999). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future review of this case must consider these electronic records.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

Right knee degenerative joint disease, status-post right total knee arthroplasty, is related to the service-connected left knee ligamentous incompetence and tricompartmental degenerative joint disease.


CONCLUSION OF LAW

The criteria for the establishment of service connection for right knee degenerative joint disease, status-post right total knee arthroplasty, are met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable disposition of the claim for service connection for a right knee disorder, all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to include that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran has a current diagnosis of right knee degenerative joint disease, status-post right total knee arthroplasty, documented, for example, on VA examination in February 2010.  Service connection for the Veteran's left knee disability was awarded in a November 1977 rating decision, and separate ratings for the left knee were subsequently assigned in June 2011 and September 2014 rating decisions.
The record contains three medical opinions on the etiology of the Veteran's right knee disorder.  

In a January 2010 private medical record of Dr. C., Dr. C. opined that the Veteran's right knee disorder was due to a post-service basketball injury in March 1980, and was not related to the left knee disability.  VBMS Entry February 22, 2010.  Dr. C. noted that the Veteran sustained a lateral meniscal tear in 1980, which, "unfortunately led to significant lateral compartment arthritis in that knee."  Dr. C. concluded, "we are required to have real evidence to document causation in medical cases and the record here would indicate that your problems with your right knee were related to that incident and not because of problems with your left knee."

On VA examination in February 2010, the Veteran was diagnosed with right knee status-post total knee arthroplasty due to tricompartmental osteoarthritis.  The examiner opined that the in-service injury to the left knee and its long-term recovery caused the long-term degenerative changes in the left knee and the increased weight-bearing stress on the right knee, which, in turn, "caused and aggravated" degenerative changes in the right knee beyond the normal progression of the disease.  

In a May 2010 addendum opinion of a different VA examiner, the examiner opined that the right knee disorder was not directly related to service, and was not directly caused by the left knee disability, based on the January 2010 report of Dr. C.  The examiner opined that the right knee disability had been aggravated by the left knee disability to a certain degree.  The examiner stated that he had not examined the Veteran in preparing the report. 

In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to service connection for right knee degenerative joint disease, status-post right total knee arthroplasty, on a secondary basis.

The probative value of Dr. C.'s January 2010 report is diminished by the fact that he did not adequately address why the Veteran's left knee disability could not have caused or aggravated his right knee disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding most of the probative value of a medical opinion comes from its underlying reasoning.)  Moreover, a review of the medical records surrounding the March 1980 injury reveals that the right knee was injured due to the fact that the service-connected left knee gave out, causing the Veteran to fall.  See June 1980 VA examination report.  Additionally, as Dr. C.'s opinion was not based on a review of the claims file, including the initial in-service injury to the left knee and the subsequent medical history of the bilateral knees, the opinion is of diminished probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (holding medical opinions have no probative value when they are based on an inaccurate factual predicate).  

The May 2010 VA examiner offered negative opinions on direct service connection and secondary service connection based on causation.  As the examiner did not examine the Veteran in rendering the findings, and based those opinions on the January 2010 findings of Dr. C., his conclusions are also of diminished probative value.

The February 2010 VA medical opinion is adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123   (2007).  The February 2010 examiner based her conclusion on an examination of the claims file, an examination of the Veteran, his medical history, and diagnostic reports.  She provided a rationale for the conclusions reached

At a very minimum, the evidence is in equipoise in showing that the Veteran's right knee degenerative joint disease, status-post right total knee arthroplasty, was caused by the service-connected left knee ligamentous incompetence and tricompartmental degenerative joint disease.  In resolving all reasonable doubt in the Veteran's favor, secondary service connection based on causation is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In this regard, while the February 2010 VA examiner offered positive opinions on both causation and aggravation, as an award of secondary service connection based on causation does not require establishing a baseline level of disability, adjudication in this manner is more favorable to the Veteran.
The Board expresses no opinion regarding the severity of the right knee disorder.  The RO will assign an appropriate disability rating and effective date on receipt of this decision, based on application of all regulations including application of the Schedule for Rating Disabilities, the anti-pyramiding provisions and other law.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

Service connection for right knee degenerative joint disease, status-post right total knee arthroplasty, as secondary to service-connected left knee ligamentous incompetence and tricompartmental degenerative joint disease is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In July 2015, the Veteran submitted a timely notice of disagreement (NOD) in response to a July 2015 rating decision that denied entitlement to a TDIU.  VBMS Entries July 2, 2015 & July 10, 2015.  As the Agency of Jurisdiction (AOJ) did not issue a SOC on the claim, it must be remanded to the AOJ for this development.  38 C.F.R. §19.9(c) (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). 

Accordingly, the case is REMANDED for the following action:

Issue the Veteran and his representative an SOC on the issues of entitlement to a TDIU.  The Veteran must be advised that for the Board to have jurisdiction of this matter, he must file a timely substantive appeal responding to the SOC.  Should the Veteran or his representative submit a timely substantive appeal, the matter must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


